Citation Nr: 0014485	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  00-06 719	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to July 
1961.  He died in May 1999, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision by the RO in Oakland, 
California.  The appellant moved, and the matter was later 
transferred to the jurisdiction of the RO in Boston, 
Massachusetts.


REMAND

By letter dated May 11, 2000, the Board sought clarification 
from the appellant as to whether she wished to have a hearing 
before a member of the Board and, if so, whether she wanted 
the hearing to be held at the RO, or in Washington, D.C.  On 
May 23, 2000, the Board received the appellant's response.  
She indicated that she wanted to have a hearing before a 
member of the Board at the RO.  In view of her request, a 
remand is required.  38 C.F.R. §§ 19.9, 20.700(a), 20.703 
(1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule a hearing before 
a member of the Board at the RO.  The 
appellant and her representative should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1999).

After the appellant and her representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to the Board for further appellate review.  
No action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).

